1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     ZACKERY CRABTREE,                                 Case No. 3:19-cv-00756-MMD-WGC

7                                    Plaintiff,                      ORDER
             v.
8
      MICHAEL VIETA KABELL,
9
                                  Defendant.
10

11     I.   SUMMARY

12          Pro se Plaintiff Zackery Crabtree, currently incarcerated and in the custody of the

13   Nevada Department of Corrections (“NDOC”) filed suit under 42 U.S.C. § 1983, alleging a

14   conspiracy to violate NRS § 453.3405 between the district attorney, judge, and defense

15   attorney involved in his criminal case—this case is focused on the district attorney and

16   defense counsel.1 (ECF No. 4.) Before the Court is the Report and Recommendation

17   (“R&R” or “Recommendation”) of United States Magistrate Judge William G. Cobb (ECF

18   No. 8), primarily recommending the Court dismiss this case with prejudice. Plaintiff filed

19   an objection to Judge Cobb’s Recommendation. (ECF No. 9.) As further explained below,

20   the Court will overrule Plaintiff’s objection because the Court agrees with Judge Cobb’s

21   analysis, will fully adopt the R&R, and dismiss this case.

22    II.   BACKGROUND

23          As relevant to Plaintiff’s objection, Judge Cobb recommends dismissing this case,

24   with prejudice, because it is duplicative of Case No. 3:19-cv-00750-MMD-WGC (the “750

25   Case”). (ECF No. 8 at 1-2.) Plaintiff argues in his objection that Judge Cobb erred because

26   his R&R refers to Michael Kabell, but this case is against Jason Earnest. (ECF No. 9.)

27
            1Plaintiff
                 has filed four nearly identical cases. The other three are Case Nos. 3:19-
28
     cv-00750-MMD-WGC, 3:19-cv-00751-MMD-CLB, and 3:19-cv-00755-MMD-CLB.
1    III.   LEGAL STANDARD

2           This Court “may accept, reject, or modify, in whole or in part, the findings or

3    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

4    timely objects to a magistrate judge’s report and recommendation, then the Court is

5    required to “make a de novo determination of those portions of the [report and

6    recommendation] to which objection is made.” Id. Because of Plaintiff’s objection to the

7    R&R, the Court has undertaken a de novo review of it, including the other documents filed

8    in this case.

9    IV.    DISCUSSION

10          Following a de novo review of the R&R and the other records in this case, the Court

11   finds good cause to accept and adopt Judge Cobb’s R&R in full. The Court addresses

12   below Plaintiff’s objection.

13          Plaintiff’s objection is erroneous. Judge Cobb did not err in referring to Michael

14   Kabell in his R&R because in Plaintiff’s operative, amended complaint (ECF No. 4),

15   Plaintiff states he is suing Michael Kabell in the caption (Id. at 1). And which Defendant

16   Judge Cobb referred to in his R&R is immaterial anyway. This case is malicious under 28

17   U.S.C. § 1915(d)-(e) because, as Judge Cobb noted as to the 750 Case, and as noted

18   supra at 1 n.1, it is duplicative of three other pending cases Plaintiff filed. (ECF No. 8 at 1-

19   2.) See also Cato v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995) (noting “[t]here

20   is no abuse of discretion where a district court dismisses under § 1915(d) a complaint ‘that

21   merely repeats pending or previously litigated claims.’”) (citation omitted). The Court will

22   dismiss this case for this reason. As this case is malicious, the Court will dismiss this case

23   with prejudice because amendment would be futile. See id. at 1111 (affirming dismissal

24   with prejudice where amendment would have been futile).

25    V.    CONCLUSION

26          The Court notes that Plaintiff made several arguments and cited to several cases

27   not discussed above. The Court has reviewed these arguments and cases and determines

28

                                                    2
1    that they do not warrant discussion as they do not affect the outcome of the issues before

2    the Court.

3          It is therefore ordered that the Report and Recommendation of Magistrate Judge

4    William G. Cobb (ECF No. 8) is accepted and adopted in full.

5          It is further ordered that Plaintiff’s objection (ECF No. 9) is overruled.

6          It is further ordered that that this case is dismissed in its entirety, with prejudice.

7          The Clerk of Court is directed to close this case.

8          DATED THIS 2nd day of April 2020.

9

10                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
